 496DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for the Fifth Region, in writing, within 20 daysfrom the date of the receipt of this Intermediate Report, what steps the Respondenthas taken to comply herewith.24It is further recommended that the complaint be dismissed insofar as it allegesthat Respondent, through its supervisor, Silas Foster, threatened an employee withdischarge or other reprisals if he became or remained a member of the Union orgave any assistance or support to it.u If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Fifth Region, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, andin order to effecuate the policies of the Labor ManagementRelationsAct, we herebynotify our employees that:WE WILL NOT discourage membership in Textile Workers Union of America,AFL-CIO, CLC,or any other labor organization,by discriminating as to thehire, tenure,or any other term or condition of employment of any of ouremployees.WE WILL NOTin any other manner interfere with,restrain, or coerce ouremployees in the exerciseof their rightto organize,to form, join,or assist alabor organization,to bargain collectively through a bargaining agent chosenby themselves,to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection;or to refrain from anysuch activitiesWE WILL convert,on our payroll and personnel records,the discharge ofRaymond S.Tolley to a 2-week layoff or suspension,offer him his former ofa substantially equivalentjob (without prejudice to seniority or other employ-ment rights and privileges), and pay him for any loss suffered because of ourdiscrimination against him.JAMES LEES ANDSONSCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 707 NorthCalvert Street, Baltimore, Maryland, Telephone No. Plaza 2-8640, Extension 2104,if they have any question concerning this notice or compliance with its provisions.MitchellStandard CorporationandUnited Furniture Workersof America,AFL-CIO,and its Local270.Case No. 26-CA-1191.January 7, 1963DECISION AND ORDEROn September 19, 1962, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding that. theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmative140 NLRB No. 44. MITCHELL STANDARD CORPORATION497action, as set forth in the attached Intermediate Report.Thereafter,the Respondent filed exceptions, and the Respondent and GeneralCounsel filed briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the ex-ceptions and briefs, and finding merit in Respondent's exceptions,adopts the Trial Examiner's findings, conclusions, and recommenda-tions only to the extent they are consistent herewith.1.We agree with the Trial Examiner that Respondent did notviolate Section 8(a) (1) of the Act by Faubus' interrogation of em-ployee Lloyd Summerhill or by Daniels' alleged interrogation of ap-plicants for employment about their union sentiments.2.We do not agree with the Trial Examiner's finding that Re-spondent refused to bargain with the Union in violation of Section8(a) (5) and (1) of the Act.For about 17 years prior to 1961, Mitchell Manufacturing Companyhad had a succession of collective-bargaining agreements with the Un-ion under which it recognized the Union as exclusive bargaining rep-resentative of its production and maintenance employees.Pursuantto a sales agreement dated September 15, 1961, Mitchell Manufactur-ing ceased operations on September 30, 1961, at which time the plantwas shut down.Under the agreement, Respondent purchased all ofMitchell Manufacturing's plant equipment, machinery, and fixtures.However, contracts or obligations of the seller relating to manpowerwere excluded.'At the time of the sale of its plant, Mitchell Manufacturing had 94employees on its payroll.Between September 22 and 30,1961, it grad-ually laid off its personnel as it shut down operations.On Septem-ber 20, shortly before it began to shut down, Mitchell notified itsemployees, pursuant to an understanding with Respondent, that em-ployment application forms were available for those who desired workwith the new company. Between September 22 and 30, many em-ployees filled out applications and were interviewed for work withRespondent.When Respondent opened the plant on October 2, ithired only enough of its predecessor's employees to handle business onhand, but, by the end of October, the payroll had increased to approxi-mately 86 employees, nearly all of whom had formerly been employedby Mitchell Manufacturing.Of the 86 employees on Respondent'sOctober payroll, 74 had signed union dues checkoff authorizations,while employed by Mitchell. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after Mitchell Manufacturing notified the Union that it wasselling the plant, the Union learned that one Daniels, an incorporatorof the Respondent,was one ofthe buyers, and on September 11 sev-eral union representatives conferred with Daniels concerning thepossibility of Respondent's either assuming the obligations of the exist-ing contract or negotiating a new one.Daniels said he had no objec-tion to recognition of the Union, provided the Union would considerthe starting problems of the new company.Between the time Re-spondent was formed and September 20, union representatives had sev-eral talks with Daniels and Respondent's attorney without reaching anagreement.At one such conference, the union agents repeated theirrequest for immediate recognition, assured Respondent that theyrecognized the problems confronting a new company, and said theywould favor negotiation of a new 2-year contract, if Respondent wouldgrant recognitionas soonas it commenced operations.Daniels saidthe proposition was attractive to him, since he wished to get the plantoperating quickly, but that he would have to consult his associatesbefore giving a final answer.The Union's regional director, Fitz-simons, told Daniels that if Respondent did not grant recognition, hewould hand out cards to the employees and the Union would, in anyevent, organize the plant.Daniels replied that if the Union did that,and it was handled legally with an election, and the Union won, theRespondent would, of course, recognize the Union and negotiate acontract.When Daniels discussed the Union's proposal with Dixon, who wasthe prospectivegeneral manager ofthe new operation and who hadbeen employedin varioussupervisory capacities by Mitchell Manu-facturing, Dixon advised that Respondent should not recognize theUnion.He and other top level supervisors summoned to present theirviews, asserted, on the basis of employee remarks indicating dissatis-faction with the Union and the representation it afforded them, a beliefthat the Union did not represent a majority of the plant's employeesand that extension of recognition to it would be "unjust" to the work-ers.On October 15, the Respondent's attorney informed the unionagents that, while Daniels still favored recognition of their local, theRespondent would not extend recognition because of Dixon's convic-tion that the Union did not represent a majority of the employees.The Trial Examiner found, with ample support in the record, thatfor about 2 or 3 years preceding the sale of the plant, the employees inthe unit had become increasingly dissatisfied with the Union; that theirdissatisfaction became open and vocal in 1959 or 1960 when the Unionbegan to check off special strike assessments along with regular uniondues; that their complaints about assessments became sharper andmore frequent in the spring of 1961 when the special assessments wereincreased because of another strike; and that a number of employees MITCHELL STANDARD CORPORATION499asked their shop stewards,and their supervisors,who had been shopstewards, about the procedure for withdrawing from the Union. TheTrial Examiner concluded, as do we, "that Respondent had every rea-son to believe that the employees were dissatisfied with their repre-sentationby Local 270, and thatsome employees even wanted repre-sentation by another local or even the Steelworkers Union, becausethey felt that some other organization, like the Steelworkers, couldbetter understand and handle problems of a metalworking shop, incontrast with the other woodworking plants in the area whose em-ployees were represented by the Union."In October 1961, the Union attempted to secure new authorizationcards from employees in the unit.Over a period of 2 or 3 weeks, 3 ormore union members solicited new designation cards from the em-ployees, but secured only about 20 cards despite the fact that Respond-ent did nothing to hinder or impede the solicitation. Indeed, there isno evidence whatever tending to establish,or even to suggest,that anyof Respondent's officials harbored a union animus.The Trial Examiner recognized that resolution of the allegationthat Respondent refused to bargain collectively with the Union wasa question of fact requiring a determination whether Respondententertained a good-faith doubt of the Union's majority status. Inarriving at his conclusion that Respondent had no reasonable groundsfor a belief that the Union had in fact lost its majority status, theTrial Examiner relied on the continuity of operations in the sameplant with essentially the same work force, doing the same jobs underthe same working conditions and the same supervision.He reasonedthat the current dues checkoff authorizations supported the pre-sumption of continued union affiliation and majority status derivedfrom 17 years of collective bargaining with the Union.We agreethat these factors are relevant to the question whether Respondenthad an honest belief which would create a reasonable doubt as tothe continued majority status of the Union.However,under the cir-cumstances revealed by the record, we evaluate somewhat differentlycertain other factors enumerated by the Trial Examiner as militatingagainst his ultimate conclusion.These factors as listed by the TrialExaminer were: (1) the lack of recent certification of the Union asthe bargaining agent;(2) the Union agent's assertion to Daniels inSeptemberthat theywould get new union cards from the employeesif Respondent did not immediately recognize the Union, and Daniel'sreply that if that were done, and it was handled legally with an elec-tion and if the Union won, he would quickly extend recognition; (3)the Union's failure to secure sufficient new cards,although Respond-ent did nothing to impede or hinder solicitation of employees; (4)Daniels' readiness to recognize and bargain with the Union, as hehad done with another union in his other business,thus indicating no681-492-63-vol. 140-3 3 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDopposition to the collective-bargaining principle; (5) the hiring byRespondent of at least five Manufacturing Company employees, whohad been shop stewards or held other union offices in the past; and(6) the hiring of at least three supervisors who had been former shopstewards or union officers.We believe that the foregoing factors, when considered in theirproper perspective, counterbalance and override the considerationsrelied upon by the Trial Examiner. The failure of the employees towithdraw their checkoff authorizations, while indicative of continuedadherence to the Union, cannot be regarded as decisive under circum-stances where employees have openly voiced continual dissatisfactionwith the Union for a long period of time and where such dissatis-faction was intensified during the 3-month period prior to Respond-ent's assumption of the operation of the plant.'Their failure towithdraw their checkoff authorizations, under these circumstances,could be attributed to lack of employee knowledge or procrastination.On the other hand, the lack of success attending the Union's effortsto secure new cards without hindrance of Respondent, clearly is iden-tified with employee opposition to the Union's representative status.The continuity of operations and the long period of collective bar-gaining with the Mitchell Manufacturing Company establish thebasis for the presumption of continued union majority status.Butthis is a rebuttable presumption which, in our opinion, has been suc-cessfully overcome by the six mentioned factors establishing thebasis for a belief that the Respondent acted in good faith in question-ing the Union's majority status.The salient factual picture pre-sented in this case has many similarities with those inDiamond Na-tional Corporation?There, as here, the evidence plainly establishedno hostile attitude toward the Union or the collective-bargainingprinciple, and that the refusal to accord immediate recognition tothe Union was not designed for purposes of delay in order to gaintime to undermine the Union.3Respondents inDiamondpromisedto abide by the results of an election, just as the Respondents in theinstant case.A willingness to abide by the orderly processes of theBoard under such circumstances is entitled to considerable weightin evaluating a respondent's honest belief and good faith.In the light of all the foregoing circumstances, we conclude andfind that the Respondent was motivated by a good-faith doubt of theUnion's majority status.Accordingly, we further find that, by re-fusing to accord recognition to the Union, Respondent did not violateSection 8(a) (5) and (1) of the Act.[The Board dismissed the complaint.]1 The Randall Company, Division of Textron,Inc.,133 NLRB 289a 133 NLRB 268.sThe Randall Company, Division of Textron, Inc, supra. MITCHELL STANDARD CORPORATION501INTERMEDIATE REPORTSTATEMENT OF THE CASEThe issues in this case are whether Mitchell Standard Corporation, herein calledRespondent and Manufacturing Company, (1) unlawfully interrogated employeesand applicants for employment about their affiliation with and sentiments concerningUnited Furniture Workers of America, AFL-CIO, and its Local 270, herein calledthe Union, in violation of Section 8(a) (1) of the National Labor Relations Act, asamended, 61 Stat. 136, etc., herein called the Act, and (2) refused to bargain col-lectively with the Union as the proper bargaining representative of its employees inan appropriate unit, in violation of Section 8(a) (5) of the Act.The issues ariseon a complaint issued June 8, 1962, by the General Counsel of the National LaborRelations Board,' and Respondent's answer which admitted jurisdiction but deniedthe commission of any unfair labor practicesA hearing was held on the issues before Trial Examiner Eugene F. Frey at FortSmith, Arkansas, on July 24, 25, and 26, 1962, in which all parties were representedand participated fully through counsel.Decision was reserved on motions of Re-spondent to dismiss the complaint on the merits; the motions are disposed of by thefindings of fact and conclusions of law made in this report.All parties waived oralargument, but written briefs were filed by General Counsel and the Union.Upon the entire record ,in the case, and from my observation of the witnesses onthe stand, I make the following.FINDINGS OF FACTI.RESPONDENT'S BUSINESSRespondent is an Arkansas corporation with its principal office and place ofbusiness in Fort Smith, Arkansas, where it is engaged in the manufacture of furnitureaccessories.In the course of its business Respondent annually makes, sells, and dis-tributes products valued in excess of $175,000, of which products valued in excess of$100,000 are shipped from its Fort Smith plant directly to points outside the State ofArkansas.I find, and Respondent admits, that Respondent is, and at all timesmaterial herein has been, engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONThe Union is a labor organization within the meaning of Section 2(5) of the Act.HI. THE UNFAIR LABOR PRACTICES 2A. Background eventsFor many years prior to September 30, 1961,3 Mitchell Manufacturing Company,an Arkansas corporation, had been making and selling furniture accessories at theFort Smith plant now occupied by Respondent.For about 17 years prior to 1961,theManufacturing Company had had successive collective-bargaining agreementswith the Union, under which it recognized the Union as the exclusive bargainingrepresentative of its employees in a bargaining unit composed of all production andmaintenance employees, including over-the-road truckdrivers, but excluding officeand clerical employees, inspectors who do no production work, timekeepers, salesmen,foremen, and other supervisory employees.For 10 years prior to the terminationdate,Manufacturing Company had checked off union dues and assessments fromwages of employees in said unit, pursuant to checkoff authorization cards signed bythem.The Manufacturing Company had been essentially a family corporation: AlbertMitchell was its president. Charles V. Dixon, his son-in-law, had been employedby it in various management jobs since 1946, and Maurice Britt, another son-in-law,was sales manager during 1961.One Jack Baker (no relation to Mitchell) was itssecretary, and for some years Edgar E. Bethell, an Arkansas attorney and presentcounsel for Respondent, had been its attorney handling labor and other matters.1The complaint Is based on a charge filed by the Union on December 11, 1961.2 Except where conflicts of testimony are noted and resolved, the facts herein are basedon credited and mutually corroborative testimony of witnesses called by both sides, anddocumentary evidencesThe Manufacturing Company ceased operations at the above plant on September 30,1961, which is hereafter called the "termination date " 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor about a year before the termination date, Albert Mitchell, who was in hisseventies and in poor health, had been trying to sell the business and assets of theManufacturing Company.During early 1961, Dixon had tried several times to ar-range for its purchase, but without success.Early in September, Werner Daniels,president of U.S. Forgecraft Corporation, a hardware manufacturing concern inFort Smith, began negotiations with Mitchell which culminatedin anagreement,signed by him, W. L. Spicer, and Manufacturing Company as of September 15, 1961.4under which Daniels and Spicer agreed to buy from Manufacturing Company all itsplant equipment, machinery and fixtures, inventory of raw and finished products,patents, and the right to use the name "Mitchell" in manufacture and sale of products,but excluding accounts payable and receivable and any contracts or obligations of theseller relating to manpower.The agreement contemplated that the buyers wouldassign their rights in the agreement to a corporation to be formed,5 and Danielsand Spicer promptly assigned their rights under it to Respondent, which was formedabout the same time, with Daniels, Spicer, and Bethell as incorporators, Bethellhandling the legal details of incorporationAt the outset Daniels became chairmanof the board of directors of Respondent; Charles V. Dixon, its president and generalmanager; Spicer, vice president; and Bothell, secretary-treasurer.6Before Respondent began operations on October 2, 1961, the plant and plant sitewas acquired from Manufacturing Company by Standard Investment Corporation(created by Daniels, Spicer, and Bethell) under a contract of purchase, whereby thebuyer is required to make periodic payments to the seller over a 20-year period to payout the contract price, in addition to assuming an existing mortgage.During the con-tract period, Respondent is leasing the premises from the realty corporation at anagreed rental, but at the end of the period, Respondent will take title to the realty infee.Manufacturing Company laid off personnel and shut down its operations betweenSeptember 22 and 30, 1961.On September 20, Manufacturing Company sent allproduction employees a letter advising them of the sale, cessation of manufacturingoperations by it on September 22, and the termination of all employees by the 30th,when the buyer would take over the plant. The letter also stated:The purchaser will no doubt be interested in the services of many of our em-ployees.We have arranged it so that application forms for employment will bemade available here in the plant for those who desire to apply for work with thenew company. If you are interested, your foreman will be glad to obtain anapplication blank for you.7In the period between September 22 and 30, many employees filled out applicationblanks and were interviewed at the plant by Daniels, Spicer, and Edward Davis (anengineer employee of U.S. Forgecraft Corporation).When Respondent began tooperate the plant on October 2, it had hired about 55 to 60 of the employees ofManufacturing Company.8Manufacturing Company had made principally coil springs for various types offurniture and automobile seat cushion, and Respondent continued to make the sameitems, using substantially the same machinery and methods and with employees ofthe former company working at the same jobs as before.Respondent also hired andcontinued in their same positions the entire production supervisory staff of the Manu-facturing Company, consisting of Production Manager Verlin Smith,two departmentsuperintendents,and three foremen-9' Spicer was an employee of U.S. Forgecraft Corporation.5 Attorney Bethell drafted the agreement as attorney for Manufacturing Company, buttook no part in the negotiations leading to it, because he had been attorney for bothManufacturing Company and U S Forgecraft Corporation in labor matters.6Dixon bought into the venture at Daniels'invitation,as Daniels wanted someone fullyfamiliar with the old business and the plant to run the new operation for Respondent.7 This arrangement was made at the request of Mitchell, to afford Manufacturing Com-pany employees an opportunity for continued employment.8Manufacturing Company had 94 employees in the bargaining unit on its payroll forSeptember 1961.Respondent hired enough of them to handle business at hand on October 2,which was only enough to operate the plant at about 30 percent of capacity.However, thepayroll increased to about 86 at the end of October.8 Grant Faubus continued as superintendent of the furniture division ; Magellan O'Neal,superintendent of the automotive division;Fred Martin, foreman of the furniture assem-bly department;Mitchell Henson, foreman of the press department;and Eugene 0 Staley,foreman of the shipping department. MITCHELL STANDARD CORPORATION503B. The alleged refusal to bargain1.The appropriate unitAs Respondent continued the same operations at the plant, with the same depart-ments of operations, same type of jobs in each, and the same employees in them(though reduced in number for economic reasons), as obtained under the Manu-facturing Company operation, it follows that the appropriate bargaining unit recog-nized by the Manufacturing Company in its dealings with the Union is still theappropriate bargaining unit under Respondent's operations.N.L.R.B. v. F. G.McFarland andS.R.Hullinger, d/b/aMcFarland & Hullinger,306 F. 2d 219(C.A. 10), enfg. 131 NLRB 745. I find that all production and maintenance em-ployees at Respondent's plant, including over-the-road truckdrivers, but excludingoffice clerical and professional employees, inspectors who do no production work,guards, timekeepers, salesmen, foremen, and other supervisory employees as definedin the Act, constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.2.Majority status of the UnionThe record shows that before the terminations of September 22 to 30, 1961, theUnion was recognized by the Manufacturing Company as the exclusive bargaining rep-resentative of all employees in the above unit, and that during September 1961, 94employees, or about 98 percent of those in the unit, were members of the Unionwhose union dues and assessments were deducted from their pay by ManufacturingCompany and paid to the Union pursuant to checkoff authorization cards previouslysigned by them.Of the 86 employees on Respondent's October payroll 74 wereformer employees of Manufacturing Company who, as members of the Union, hadsigned checkoff authorizations.10There is no proof that any of the 74 had resignedfrom the Union, or revoked their checkoff authorizations, as of September 30, 1961,or at any time after Respondent commenced operations, hence it appears that theUnion during October 1961, represented a majority of employees of Respondent inthe appropriate unit aforesaid. I find that at all times material herein, the Unionhas been, and now is, the exclusive representative of all employees in said unit forpurposes of collective bargaining within the meaning of Section 9(a) of the Act.3.The demand for bargaining, and Respondent's replyAbout September 8, 1961, the Manufacturing Company advised the Union that itwas selling certain assets to another concern, that the employees would be terminatedbetween September 22 and 30, and that the buyer would take over the plant on thelatter date but was not assuming the obligations of the current collective-bargainingagreement between the Union and the Manufacturing Company. Shortly after, theUnion learned that Daniels was the buyer, and on or about September 11, severalunion representatives had a conference with Daniels about the possibility of thenew owner assuming the obligations of the current contract, or negotiating a new one.Daniels said he had no objection to recognition of Local 270 as the bargaining agent,provided the Union would take into consideration the starting problems of the newcompany as affected by wages, hours, incentive pay, and other working conditions of itsemployees.Daniels told Dixon about this conference.After Respondent was formedand up to September 30, the union representatives had several other talks on thissubject with Daniels and Bethell.At one such conference on or about September 20,the union agents repeated their request for immediate recognition of Local 270, say-ing they recognized the problems faced by the new company, and that they would favornegotiation of a new 2-year contract if Respondent would recognize Local 270 assoon as it started operations.Daniels said this proposition was attractive to him, ashe wanted to get the plant operating quickly, and that he had recognized anotherunion when he took over his own hardware plant, but that he would have to talk toallhis associates before giving an answer.ll In urging immediate recognition oftheUnion, Union Agent James J. Fitzsimons told Daniels that if Respondent didnot grant it, he would hand out union cards to the workers and the Union would10 Of the 74, 52 were on the September payroll and dues-assessment checkoff list ofManufacturing Company, and 22 were union members in a layoff status in August orSeptember or both, but had signed checkoff authorization cards.11Dixon, the intended general manager of the new operation, was not present, nor wasSpicer. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganize the plant anyhow.Daniels said that if he did that, and it was handled legallywith an election, and the Union won, Respondent would of course recognize theUnion and negotiate a contract.Daniels discussed the union proposal with Dixon, who urged that Respondent shouldnot recognize the Union, because he felt strongly, on the basis of his own discussionswith employees and supervisors of the Manufacturing Company, that the employees nolonger wanted Local 270 to represent them, because they felt it had not representedthem properly in handling their problems.Dixon maintained this stand in later talksin September with Daniels and Spicer, arguing that if Respondent recognized Local270 against the wishes of the employees, they would feel that Respondent had "letthem down." Dixon based his opinions upon discussions with supervisors and remarksof many of the employees made to him over the last year or more. Daniels remainedunconvinced, urging that Respondent should recognize the Union and sign a contractpromptly, in order to get operations off to a good start.At another meeting of Union Representative Fitzsimons and its attorney, MartinRaphael, with Daniels and Bethell late in September, the Union repeated its demandfor immediate recognition.Bethell asked whether the Union could charter a newlocal to represent employees of Respondent, or arrange to have Local 281 (alsolocated in Fort Smith) represent them, stating that management of the ManufacturingCompany had had great difficulty in bargaining and getting along with the businessagent of Local 270, and did not trust him.12 Raphael said he would discuss this withthe International Union in New York.Daniels said that he did not care what localrepresented the employees, that he only wanted the new company to get off to a goodstart.At a meeting of officers of Respondent on or about October 10 or 11, Daniels andDixon still disagreed about immediate recognition. In order to persuade Danielsto accept his view, Dixon called in Superintendent Faubus, Production ManagerSmith, and Foreman O'Neal to get their opinions.After advising them that Re-spondent could probably get a 2-year contract from Local 270, so that the plantwould be "through with it for 2 years," Dixon asked for their views about signinga contract.The three opposed it, saying that, on the basis of remarks of employeesindicating dissatisfaction with the Union, its operation and representation of them,they felt sure the employees did not want Local 270 to represent them, and that theyfelt signing of a contract with that organization would be "unjust" to the employees,and that the employees should have a shop election to decide what union theywanted.Dixon concurred, saying the employees should be allowed to get theunion they wanted, whether it be Local 270 or another.Daniels finally acceptedDixon's view, and the officers agreed that no recognition would be extended toLocal 270.The officers stated this decision to Bethell, and on October 15 when Fitzsimonsreported to Bethell that there was no possibility of the International Union charteringa new local for Respondent's employees, or having them represented by Local 281,Bethell told the union agents that, while Daniels still favored recognition of Local270 and negotiation of a 2-year contract, Respondent would not recognize Local270 because Dixon felt strongly that the majority of the employees did not wantthat organization to represent them, that Respondent took the position that the Uniondid not represent a majority, and that it felt free to proceed to hire employees as itwished.This was the last meeting between the parties.I find from the above facts that, beginning on September 20, 1961, the Union maderepeated requests that Respondent bargain with it as the representative of employeesin the unit aforesaid, and that Respondent on and after October 15, 1961, failed andrefused to do soRespondent's sole defenseis that, from the outsetof its existence, it had a bona fidedoubt as to the Union's majority status, but that it was willing at all times to recognizethe Union as the bargainingagentif it won an election or proved majority status by ashowing of signed authorization cards. In support of this defense, the record clearlyshows, and I find, that: The employees of Manufacturing Company had in the 2 or 3years prior to the termination date become increasingly dissatisfied with the Unionand various aspects of its operations.Their dissatisfaction became open and vocalwhen the Union, after a vote at a members' meeting in 1959 or 1960, began to assessManufacturing Company employees along with those of six other local plants withspecial strike assessments, which were checked off from their pay with the usual121 credit Fitzsimons' testimony on this point, and do not credit conflicting testimonyofDaniels, because of credible and uncontradicted testimony of Fitzsimons that Iiethellhad first put this question to Fitzsimons and President Pizer of the International Union ata preliminary meeting in August, and Pizer had said chartering a new local was not possible MITCHELL STANDARD CORPORATION605union dues.Their complaints aboutthis became sharper and more frequent whenthe assessmentswere increasedin the springof 1961 at the time of another strike.In the last3months ofManufacturingCompany'soperations,many employees be-came quite incensed aboutthemonthlyassessmentsand the financial hardship theyimposed, andabout the Union'salleged failure to representthem effectively inhandling grievances.Employees often aired their dissatisfaction in open discussionsin front of and withsupervisors;many of them attimes openlythreatened to with-draw from the Union,and some askedtheir shopstewards as well as supervisors whohad been former shop stewards,and even Dixon, about the procedure for withdrawing.The supervisors reported thisdissatisfaction to Dixon as early asJanuary1961. I amsatisfiedthaton the basis of these complaints,their scope and frequency,managementofManufacturingCompany, andthe officers of Respondent,had everyreason tobelieve that the employeeswere dissatisfiedwith theirrepresentationby Local 270,and that some employeeseven wanted representationby another localor even theSteelworkers Union, because they felt thatsome other organization,like the Steel-workers, could better understandand handle problems of a metalworking shop,in con-trastwith the other woodworkingplants in the area whose employees were rep-resentedby the Union.However, therecord also showsthat, althoughmost disgruntled employees knew,and some weretold by supervisors, the exactprocedurefor withdrawing from theUnion, none of them ever wentso far as tocarry outthatprocedure,although theauthorizationcards in evidenceshowthat one period for exerciseof that rightoccurredduringNovember 1961, while other withdrawalperiods for about 42 individual em-ployees,based on the anniversarydates of their cards,fellwithin July, August, andSeptember,1961,13when the volume and intensity of employee complaints against theUnion hadincreased.In light of the long-recognized majority statusof the Union inthe plant,the presumption of continuanceof thatstatus during Respondent's operationof the plant with substantiallyall union members cannotlightly bedisregarded, butcan be overcomeonly by clear proof of overtactionby the employeesto cancel orchange theirunion affiliation.Absentsuch proof,Imust conclude that Respondenthad no reasonable ground for an honest beliefthat the Union hadin fact lost itsmajority status in the bargaining unit,either before, at, or after thetermination date.14To the contrary,I am convincedthat Dixon and the supervisory staff, who were soclose to the workers, could only have knownthat during the transition period theemployees,though generallydisgruntledand withsome indicating a desire or evenintent towithdraw from the Union,did nothing to suit their action to their wordsbut remained union members.The Boardhas held in similar circumstances thatdissatisfaction of employeeswith theirunion,withoutmore,is not sufficient to rebutthe presumptionof continued majority status or to support a claim of good-faith doubtof such status.ToolcraftCorporation.92 NLRB 655.The Board has consistently held, with approval of the courts, that wherethere isa substantial continuity in the "employing industry" during its transferfrom a formeremployer toa new operator,the successor must assume theformer employer'sobligation to bargain with a labor organizationrepresentingthe employees, and thatfactors whichmay denote sufficientcontinuityfor that purpose include substantialcontinuationof the samebusinessoperations,in the same plant,withthe same workforce doing the same jobs under the same workingconditionsand the same super-visory personnel,using the same machinery,equipment,and methods,and manu-facturing the same products under the same name.The Northwest Glove Co., Inc,et al., doing business asNorthwest Glove Company of Winona,74 NLRB 1697,1699-1701;Gustave S. Krantz, d/b/a Krantz Wile & Mfg. Co., et al.,97 NLRB 971,enfd.sub nom. N.L.R.B. v. Albert Armato and Wire & Sheet Metal Specialty Co.,199 F 2d 800, 803 (C.A.7); Auto Ventshade, Inc.,123 NLRB 4511, 456, 457, enfd.276 F. 2d 303, 306, 307 (C.A. 5). If these factors exist, the successor must bargain"The checkoff authorization cards permitted the signer to revoke the authorization bygiving written notice to both employer and the Union within a 10-day period,beginningnot more than 20 days before, or not less than 10 days before, the anniversary date of thesigning of the card, or the termination of any existing bargaining contractThe currentcontract between 'Manufacturing Company and the Union expired on November 30, 190114The lack of affirmative action by employees at this time should have been all the moresignificant to management of both concerns because it contrasts sharply with a real attemptby Manufacturing Company employees to change their bargaining agent in or about 1953,when they circulated a petition,with written notice to the employer,seeking to changetheir union affiliation, which was frustrated by the fact that they were blanketed in at thattime with employees of six other local plants in multiemployer bargaining between sevenemployers and the Union. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Union upon request, even though the sale and transfer of assets specificallyexcluded anyassumptionof the obligations of an existing union contract.ColonyMaterials, Inc.,130 NLRB 105, 109, 112.Under these authorities, the findingof continuity of the "employing industry" is not affected by the circumstances (shownin this record) that Respondent began operations with a work force substantiallyless than that of its predecessor,that the new management had plans for expansionof the business into new lines of products, and that top management of Respondentno longer includes any officials active in the Manufacturing Company.i5Irecognize that some circumstances militate against a conclusion requiringRespondent to recognize the Union, such as: (1) the lack of recent certification ofthe Union as bargaining agent;(2) the union agent's boast to Daniels in Septemberthat they could readily get new union cards from the employees if Respondent didnot bargain with the Union, and his reply that Respondent would promptly recog-nize it if it won an election; (3) the Union's attempt in October to get new unioncards signed by Respondent's employees but without much success,i5 although withouthindrance from Respondent; (4) the long period of apparently amicable bargainingbetween Manufacturing Company and the Union, and Daniels' readiness to recognizeand bargain with the Union, as he had done with a union in his otherbusiness,thus indicating no opposition by either predecessor or successor employer to thecollective-bargaining principle; and (5) the fact that Respondent hired at least fiveManufacturing Company employees who had been shop stewards or held otherunion office in the past, but were also employees of long service,seniority andexperience, and also hired at least three Manufacturing Company supervisors(Faubus, Verlin Smith, and Magellan O'Neal) who had been former shop stewardsor union officersWhile these factors would be persuasive support for Respondent'sdefense, if standing alone, they lose force in comparison with the more weightycircumstances of continuity of operations, plant, work force, jobs, working con-ditions, supervision,and products shown above.11Mere lack of a recent certificationcannot overthrow the presumption of continued union affiliation and majoritystatuswhich rests on 17 years of recognition of and collective bargaining withthe Union, especially where that presumption is supported by the cogent proof inthe form of dues checkoff authorizations which have been in effect and honoredby the former employer for 10 years, and never since revoked or replaced by newauthorizations.From all of the above facts and circumstances, I conclude that Respondent'sdefense is without merit, and I find and conclude that Respondent has failed andrefused since October 15, 1962, to bargain collectively with the Union as the exclu-sive bargaining agent of its employees in an appropriate bargaining unit, in violationof Section 8(a) (5) and(1) of the Act.C. Other alleged unfair labor practicesThe complaint alleges that Respondent violated Section 8(a) (1) of the Act byFaubus' interrogation of employees during October 1961.Credible testimony ofFaubus and employee Lloyd Summerhill shows that during attempts of Summerhilland other employees in that month to get union authorization cards signed, Faubusasked Summerhill how many cards he and Steward Pennington got signed. Summer-hill replied. "Quite a few "Faubus asked if "they" wanted "that union," andSummerhill said, yes, he felt it would be better for Respondent and the workersis Though Daniels and Dixon at the outset had ambitious plans for renovation of theplant and expansion into new product lines which might eventiiallv have radically changedthe form and character of the business, Daniels withdrew from the venture about Novem-ber 10 1961, and Dixon died in May 1962, leaving Spicer to carry on the business (asidefrom Bethell who at the time of the hearing was still secretary-treasurer as well as com-pany attorney)The loss of Daniels and Dixon removed the main incentive for expan-sion or change of the operation:their ambitious plans have been shelved for the time being,and Spicer has since operated the plant along the same line as formerlySince Respond-ent began operation, Albert Mitchell has been permitted to use a desk in the plant tofacilitate winding up accounts receivable and payable of Manufacturing Company (whichit retained under the sale agreement), but he has taken no part in the new operation ofthe plant, nor given advice or orders to supervisors or employees of Respondent1e The record shows that,over a period of 2 or 3 weeks,the efforts of 3 or more unionmembers netted them only about 20 signed cards17 CfDiamond National Corporation,133 NLRB 268,where the latter circumstances ofcontinuity were absent. MITCHELL STANDARD CORPORATION507both.Summerhill also testified that Faubus appeared "a bit angry" during this talk,and that while he and Faubus had been rather close socially and in church workin the past, they have not been as close since the changeover to Respondent. Faubusadmitted he had asked other employees about their circulation of cards, testifyinghe did so because he was interested in their actions, as he felt they were "on theright track" in taking the action they wanted about union affiliation, and that hewanted them to do as they desired.Although I have found that Respondent tech-nically violated Section 8(a)(5) of the Act, there is no substantial proof of unionanimus by Respondent, its officers or supervisors, nor that management tried tohinder the card circulation in any way or took any discriminatory action againstworkers who distributed them.Faubus had long been a union member, and withdrewfrom it only when made a supervisor; there is no proof that he thereafter developedor showed an antiunion attitude. In light of these facts, his close relationship withthe workers, and their long continued practice of free discussion of union affairs inhis presence and with him, I conclude that his limited queries of a few employeesabout the card circulation and their union views does not constitute substantial proofof coercion such as to warrant remedial action under the Act. I therefore grantRespondent's motion to dismiss paragraph 8 of the complaint, and will recommendthat the Board issue an order accordingly.The complaint also charges that Respondent violated the Act by Daniels' allegedinterrogation of applicants for employment on October 15, 1961, about their unionsentiments.Only one employee, Leonard Brewer, testified that he was interviewedat the plant about his application for work in September, at the same time otherworkers were interviewed, by a man who asked about his past experience andwages, and what he thought of the Union, that Brewer replied he thought it was bestfor the workers, that the man said there would be no union at the plant if Brewerwas hired, and explained what his wages would be. Brewer could only identify hisinterviewer by reference to the rejection card dated October 2, 1961, and signed byDaniels, which he received after his interview.His testimony on the identificationwas vacillating, self-contradictory, and not impressive.Daniels flatly denied that heinterviewed Brewer, or that he asked any applicant what he thought of the Union,and stated positively that he questioned applicants only about their former workexperience at the plant, and that he specifically ordered the other interviewers toconfine their questioning to that subject, and not to ask anything about worker'sunion affiliation or sentiments.Daniels also testified that he has dealt with organizedlabor since 1938 and is well acquainted with the limitations of the Act upon em-ployers.I have found that he had recognized and dealt with anotherunion in hishardware company, and that he personally favored immediate recognition of theUnion by Respondent.Under these circumstances, I credit Daniels' testimonyas against that of Brewer, and conclude that General Counsel has failed to sustainthe ultimate burden of proof of this allegation.18 I grant Respondent's motion todismiss paragraph 9 of the complaint, and shall recommend that the Board issue anorder accordingly.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with its business operations described in section 1, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has unlawfully failed and refused to bargain withthe Union as the statutory representative of its employees in an appropriate unit, Ishall recommend that Respondent be ordered to bargain, upon request, with theUnion and, if an understanding is reached, to embody such understanding in asigned agreement.Since the violation of the Act is limited to a technical refusalto bargain. I shall only recommend a cease-and-desist order limited to a prohibitionof like or related conduct.11 Summerhill testified without contradiction that during his interview, he asked Daniels"about vacation and union," and Daniels said there would be no unionThis was notcoercive, because there was no interrogation by Daniels, and his reply about the Unionappears to be no more than a forerunner of Respondent's final decislon not to recognizethe Union, as found above, but in the light of other circumstances found herein I do notconsider It substantial evidence of an independent act of coercion 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe basis of the foregoing findings of fact,and upon the entire record inthe case,Imake the following:CONCLUSIONS OF LAWI.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.All production and maintenance at Respondent's Fort Smith, Arkansas, plant,including over-the-road truckdrivers, but excluding office clerical and professionalemployees,inspectors who do no production work, guards,timekeepers,salesmen,foremen, and other supervisory employees as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining.3. In or about September 1961, and at alltimes since,the Union has been andnow is the exclusive representative of all employees in said unit for purposes ofcollectivebargaining.4.By refusing to bargain collectively with the Union as such bargaining repre-sentative,and thereby interfering with, restraining, and coercing employees in theexercise of their rights under the Act, Respondent has engaged in and is engaging inunfair labor practices affecting commerce within the meaning of Section 8(a)(5)and (1) and 2(6) and(7) of the Act.5.Respondent has not engaged in any illegal interrogation of employees or ap-plicants for employment as alleged in paragraphs numbered 8 and 9 of the complaint.RECOMMENDED ORDERUpon the basis ofthe foregoingfindings of fact andconclusionsof law, and uponthe entire record in the case, and pursuant to Section 10(c) of the Act, I herebyrecommend that theRespondentMitchell Standard Corporation of Fort Smith,Arkansas,its officers,agents, successors,and assigns, shall:1.Ceaseand desist from:(a)Refusing to bargain collectively with United Furniture Workers of America,AFL-CIO,and itsLocal 270, as the exclusive representative of employees of Re-spondent in an appropriate unit consisting of all productionand maintenance em-ployees in its Fort Smith, Arkansas, plant,includingover-the-road truckdrivers, butexcluding office clerical and professional employees, inspectors who do no produc-tion work, guards, timekeepers,salesmen,foremen, and other supervisory employeesas defined in the Act.(b) In any like or relatedmannerinterferingwith, restraining, or coercing itsemployees in the exercise of rights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Upon request, bargain collectively with United Furniture Workers of America,AFL-CIO and its Local 270, as the exclusive representative of all employees in theappropriateunit aforesaid,with respectto rates ofpay, wages, hours of employment,and other conditions of employment, and, if anunderstandingis reached, embodysuch understandingin a signed agreement.(b) Post in its plant at Fort Smith, Arkansas,copiesof the attached notice marked"Appendix." 19Copies of such notice, to be furnished by the Regional Director forthe Twenty-sixth Region, shall, after having been duly signed by Respondent's repre-sentative, be posted by it immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in conspicuous places, including allplaces wherenoticesto employees are customarily posted.Reasonablesteps shallbe taken by Respondent to insure that said notices are not altered, defaced, or cov-ered by any othermaterial.(c)Notify the Regional Director for the Twenty-sixth Region in writing, within20 days from receipt of this Intermediate Report, what steps Respondent has takento comply herewith.20I also recommend that the allegations of paragraphs numbered 8 and 9 of thecomplaint be dismissed.10 In the event of Board adoption of this Recommended Order, the words "A Decisionand Order" shall be substituted for the words "The Recommendations of a Trial Examiner"In the notice. In the further event of enforcement of the Board's Order by a decree of aUnited States Court of Appeals, the words "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "Pursuant to aDecision and Order "20 In the event of Board adoption of this Recommended Order this provision will bemodified to read:"Notify said Regional Director,in writing, within 10 days from the dateof this Order, what steps the Respondent has taken to comply herewith " THE MEREDITH PUBLISHING COMPANY, ETC.509APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL,upon request, bargain collectively with United Furniture Workersof America,AFL-CIO,and its Local 270 as the exclusive representative of allour employees in the appropriate bargaining unit described below, and, if anunderstanding is reached,embody such understanding in a signed agreement.The appropriate bargaining unit is:All production and maintenance employees at our Fort Smith, Arkansas,plant, including over-the-roadtruckdrivers,but excluding office clericaland professional employees, inspectors who do no production work, guards,timekeepers,salesmen,foremen,and other supervisory employees as de-fined in the Act.WE WILL NOT refuse to bargain collectively with the above-named Union asthe representative of our employees in the above-stated unit,or in any like orrelated manner interfere with,restrain,or coerce our employeesin the exerciseof rights 'guaranteed to them by Section 7 of the Act.All our employees are free to become or remain,or to refrain from becoming orremaining, ,members of the above-named Union or any other labor organization.MITCHELL STANDARD CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate with the Board'sRegional Office, Seventh Floor,Falls Building,22 North Front Street,Memphis, Tennessee,Telephone No. Jack-son 7-5451,if they have any question concerning this notice or compliance with itsprovisions.The Meredith Publishing Company and The Meredith Print-ing Company1andLocal 37, Amalgamated Lithographers ofAmerica, Petitioner.Case No. 18-RC-5034.January 7, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National La-bor Relations Act, a hearing was held before Max Rotenberg, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman McCulloch and Members Fanning and Brown].Upon the entire record 2 in this case the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.1Thename of the Employer appears as amended at the hearing.2The Employer's request for oral argument is denied as, in our opinion, the record andthe briefs adequately present the issues and positions of the parties.140 NLRB No. 47.